FILED
                            NOT FOR PUBLICATION
                                                                            AUG 27 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JUAN LUIS OCADIZ-MENA,                           No.   16-72612

              Petitioner,                        Agency No. A087-958-614

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2019**

Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Juan Luis Ocadiz-Mena (“Ocadiz-Mena”), a native and citizen of Mexico,

petitions for review of a Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his application for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal under the Immigration and Nationality Act (“INA”). We

have jurisdiction under 8 U.S.C. § 1252 and we deny the petition.

      Whether a group constitutes a “particular social group” is a question of law

that we review de novo, Perdomo v. Holder, 611 F.3d 662, 665 (9th Cir. 2010), but

we defer to the BIA’s interpretation of governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. See Silva-Pereira v. Lynch, 827

F.3d 1176, 1184 (9th Cir. 2016).

      The BIA did not err in finding that Ocadiz-Mena has not established

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (explaining cognizability standard) (citing Matter of M-E-G-

V-, 26 I & N Dec. 227, 237 (BIA 2014)). Ocadiz-Mena has not established that

persons who have lived in the United States or who come from a wealthy family

would be perceived by society as a particular social group. See Delgado-Ortiz v.

Holder, 600 F.3d 1148, 1151-52 (9th Cir. 2010) (returnees from the United States

to Mexico is not a particular social group); Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1229 (9th Cir. 2016) (imputed wealthy returnees from the United States is

not a particular social group). Ocadiz-Mena also has not established that he would

be persecuted on account of a protected ground. See Zetino v. Holder, 622 F.3d


                                          2
1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”). Thus, Ocadiz-Mena’s withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                         3